Name: Commission Regulation (EEC) No 1508/81 of 4 June 1981 amending Regulation (EEC) No 1238/81 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 148/ 10 Official Journal of the European Communities 5. 6 . 81 COMMISSION REGULATION (EEC) No 1508/81 of 4 June 1981 amending Regulation (EEC) No 1238/81 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( x ), as last amended by Regulation / (EEC) No 3454/80 (2 ), and in particular Article 12 (4) thereof, Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has bought in , since the 1975/76 marketing year, large quantities of olive oil ; whereas about 26 000 tonnes of that oil have been offered for sale under a standing invitation to tender by means of Commission Regula ­ tion (EEC) No 1238/81 (3); Whereas the market situation for olive oil in Italy is favourable at present to the continuation of the sale of the oil held by the Italian intervention agency ; whereas it should therefore be made possible to sell an additional quantity of about 4 500 tonnes of olive residue oil under that standing invitation to tender ; Regulation (EEC) No 1238/81 is amended as follows : 1 . In the third indent of Article 1 , the figure '5 400' is replaced by '9 900 '. 2 . The first paragraph of Article 2 is completed by the following : 'The supplementary invitation to tender concerning 4 500 tonnes of olive residue oil shall be published on 7 June 1981 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1981 . For the Commission The President Gaston THORN (&lt;) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 360 , 31 . 12 . 1980, p . 16 . P ) OJ No L 125, 9 . 5 . 1981 , p . 9 .